Per Curiam.

The statute does not designate any day of the term on which an appeal shall be entered. The entry must therefore be subjected to the general rules of the Court, and these rules must be so ap*408plied as to correct, and not essentially to injure parties. The rule of August term, 1790, has been frequently departed from by the express decision of the Court, as in Bennet v. Whitney, January term, 1801. (Vide ante, vol. 1. p. 59.) In this case the entry was allowed on the third day of the term, as it appeared that the appellant had been delayed in his attendance at Court, through the inclemency of the season. Here it appears there has been some conversation respecting a settlement of the suit. If the appellant is desirous of having his cause adjudicated in this Court, he must not be deprived of this privilege, through a rigid adherence to our general rules. If the appellee has been put to costs, or suffered otherwise by the appellant’s laches, the Court will consider it, and compensate him in their judgment upon the rule.
Vide vol. 1. p. 479.
Samuel Walker, for the appellant.
Let the rule be made absolute, and the appellant have leave to enter his appeal under a rule that he tax no costs for this term.
Rule made absolute.
—--, for the appellee.